      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
      v.                                         )        Criminal Case
                                                 )        No. 1:19-CR-184
JIM C. BECK                                      )
                                                 )

                                     VOIR DIRE
              PROPOSED VOIR DIRE QUESTIONS AND REQUEST TO
           PERMIT DEFENSE COUNSEL TO PARTICIPATE IN VOIR DIRE

       COMES NOW, the defendant Jim Beck, by and through undersigned counsel,

and files these proposed questions for the Court’s consideration during voir dire.

                                      PART I.

                 QUESTIONS TO BE ASKED INDIVIDUALLY
                     TO EACH PROSPECTIVE JUROR


     GENERAL

       Please state:

1.     Your full name;

2.     Age;

3.     The city in which you live;

4.     Highest level of education;

                                                                                     1
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 2 of 11




5.     Your occupation;

6.     How long you had or been employed at your occupation;

7.     Whether you hire and fire;

8.     Whether you have worked with or hired family or close friends;

9.     Whether you have ever been employed by a government agency;

10.    Whether you ever worked or had a second job or run a side business;

11.    Whether you supervise anyone at work;

12.    If you have a spouse and/or children where they live and their age;

13.    How they are employed and/or where they go to school;

14.    If you live with an adult, what they do for a living;

15.    If you live with other people, their relation to you;

16.    Whether you own your home or rent;

17.    Whether you have ever had an insurance claim on your home?

18.    Whether you know any of the parties and/or attorneys in this case.

[Introduce the members of the defense and prosecution team].


QUESTIONS TO THE PANEL


19.    Have you ever worked for an insurance company or as an agent?

20.    Does anyone have any personal knowledge about the facts of this case?

21. Has any member of the panel been exposed to any pre-trial publicity


                                                                               2
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 3 of 11




about this case, or about Jim Beck.

22. Has any member of the panel of heard about the Christian Coalition or Georgia
Christian Coalition?

23. Has any member of the panel ever served on a jury before? If yes,

please indicate:

       a.    how many times you served on a jury;
       b.    when you served on a jury;
       c.    whether the case was civil or criminal;
       d.    the nature of the case;
       e.    whether the jury deliberated and reached a verdict;
       f.    whether you were selected as the foreperson on the jury; and
       g.    whether there was anything about prior jury service that would cause
       you to be biased in any way in this case?

24. Has any member of the panel ever served in the military? If so:

       a.    in which branch, and what rank did you attain;
       b.    what type of discharge did you receive; and
       c.    were you subject to or did you serve on any court martial proceedings?

25.    Have you, a family member, or close friend ever been a victim of a crime? If

yes, please indicate the kind of crime or crimes involved. Has this experience left

you with a negative, positive or neutral impression of law enforcement, judges, the

judicial system, prosecutors, defense attorneys, or the criminal justice system? Is

there anything about this experience that would keep you from being a fair and

impartial juror in this matter?




                                                                                  3
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 4 of 11




26.    Have you, a family member, or close friend ever been investigated for,

arrested for, charged with, or convicted of any offense other than a minor traffic

offense? If yes, please indicate:


       a.     the nature of the offense for which you were arrested or charged;
       b.     the disposition of the charge (i.e., dismissal of the charges,
       imprisonment, probation, fine, etc.); and
       c.     whether this experience has left you with a negative, positive or neutral
       impression of law enforcement, judges, the judicial system, prosecutors,
       defense attorneys, or the criminal justice system?

27.    Have you, a family member, or close friend ever served as a witness at a

criminal trial, civil trial, and/or grand jury? If so:

       a.     please explain the circumstances; was there anything about those
       proceedings or the circumstances leading up to them that you found upsetting
       or troubling;
       b.     was there anything about those proceedings that would prevent you
       from being fair and impartial in this case; and
       c.     please state whether the experience left with you with a positive,
       negative, or neutral impression of law enforcement, judges, the judicial
       system, prosecutors, defense attorneys, or the criminal justice system.

28.    Have you ever had occasion to visit sites on the internet like Zillow or Redfin.

What other sites do you visit?




                                                                                      4
         Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 5 of 11




29.       Are you a member of any groups, clubs or organizations? Do you hold any

position of authority in them?


30.       Do you have any bumper sticker(s), on your car? If yes, what are they?


31.       Does anyone suffer from any medical condition or impairment, including

eyesight or hearing difficulties, that would prevent you from hearing the testimony

and devoting your full attention to the presentation of the case?

32.       Does the fact that the country, the world, is suffering from a pandemic and

that it is contagious, have an effect on your ability to sit and concentrate in judgment

of another person? Is there anything about the current/recent Pandemic that would

affect your ability to be a fair and impartial juror?

33. Are you, or do you anticipate, taking any medication that could affect your

ability to concentrate in any way?


34. Is there anyone with difficulty understanding English or seeing or hearing things

in the courtroom that could impair your ability to devote your full attention to this

trial?


35. Does any member of the panel know of any reason why you may be prejudiced

for or against the government, for or against any witness, or for or against the

defendant, because of the nature of the charges or otherwise?

                                                                                       5
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 6 of 11




36.    Do you know of any other reason why you would be unable to sit on this jury?


37.    Do you have any opinions or feelings about the criminal justice system, such

as judges, prosecutors, defense lawyers, and law enforcement officials, that would

make it difficult for you to be fair and impartial jurors in this case?


38.    If you are selected as a juror in this case, you will take an oath to decide this

case to the best of your ability based on the evidence. If the evidence is insufficient

to prove the defendant guilty beyond a reasonable doubt, your oath will require that

you come out of the jury room and tell the defendant that you have found him not

guilty. Can you give me your assurance that you can do that?


39.    The defendant has been charged by an indictment. Do you understand that the

fact that the defendant was indicted is not evidence of whether the defendant is guilty

or not guilty, but is instead simply the method by which a defendant is accused of a

crime? Is there anything about that fact that would prevent you from being fair and

impartial in this case to either the defendant(s) or the government?


40.    The law does not compel a defendant in a criminal case to take the witness

stand and testify. A defendant is presumed innocent, and no presumption of guilt or

inference of any kind may be drawn if a defendant does not testify. Is there anything




                                                                                       6
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 7 of 11




about that fact that would prevent you from being fair and impartial in this case to

either the defendant(s) or the government?


41.    Every defendant is presumed innocent and cannot be convicted unless the

jury, based solely on the evidence in this case, unanimously decides that guilt has

been proven beyond a reasonable doubt. The burden of proving guilt rests entirely

with the government. The defendant has no burden at all. Is there anything about

that fact that would prevent you from being fair and impartial in this case to either

the defendant(s) or the government?


42.    The trial is expected to last approximately two weeks or so. Is there anything

about the proposed length of the trial that could prevent you from serving as a juror

through the close of evidence and deliberations? If so, please explain.


50.    Do you read any financial or business publications, such as the Wall Street

Journal, Financial Times, or Fortune? If so, which ones do you read?


51.    Do you watch cable news and if so what channel(s)? If yes, which ones?

52.    Have you ever owned or run your own business or company? If so, did you

consider yourself a "hands on" boss?


53.    If you have run your own business, or supervised others, how many people

were you responsible for supervising?

                                                                                    7
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 8 of 11




54.    This case concerns the defendants' activities as the General Manager at

Georgia Underwriting Association. The indictment charges that the defendant

participated in a false invoicing scheme. Is there anything about the nature of this

case or the charges that would make it difficult for you to be fair and impartial both

to the government and the defendant?


55.    Mr. Beck is the elected State of Georgia Insurance Commissioner. The

charges are unrelated to his position as Insurance Commissioner but relate to his

conduct as a private citizen. Does the fact that this case involves charges against a

public official but related to his private business affairs, affect your ability to be fair

to both sides in this case?


56. Have you ever worked at a full time or part time job where you were paid

in cash?

57.    Have you or any members of your family ever been engaged in a lawsuit

against the United States government?


58.    Have you or any of your close friends or relatives ever had any contact with

the Federal Bureau of Investigation, Internal Revenue Service or the United States

Attorney’s Office? If so, can you describe that interaction. Is there anything about

that interaction that would prevent you from being fair and impartial in this case to

either the defendant(s) or the government?

                                                                                         8
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 9 of 11




59.    Have you, a member of your family, or a close friend ever been employed by

the federal government or the United States Attorney's Office? If so, in what

capacity? Has that employment left you with a negative, positive or neutral

impression of the federal government or individuals who work for the federal

government?


60.    Have you, a family member, or close friend ever had any contact with law

enforcement officials that has caused you to form strong opinions, either positive or

negative, regarding law enforcement?


61.    Have you, a family member, or close friend ever been employed as a law

enforcement officer? If so, in what capacity? Has that employment left you with a

negative, positive or neutral impression of law enforcement?


62.    Have you ever been questioned as part of a criminal investigation by any

federal, state, or local law enforcement agency? Please state whether this experience

left you with a negative, positive or neutral impression of law enforcement, judges,

the judicial system, prosecutors, defense attorneys or the criminal justice system.


63.    Would you have any difficulty giving testimony by law enforcement officers

the same weight that you would give testimony by other witnesses?




                                                                                      9
      Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 10 of 11




64.    You were instructed, and will be instructed throughout the trial, that you

cannot read or listen to any accounts of this case in the media, including the internet.

Is there anyone here who thinks this will be too difficult to do? If you inadvertently

hear or see something, can you give us your assurance that you will still decide the

case only on the basis of evidence presented in the courtroom?


65.    Do you watch television shows and/or read books about the police, lawyers,

and/or the criminal justice system? How often? Which ones?


66.    Are you, a member of your family, or close friend a lawyer? If yes, please

indicate whether your relationship with that individual left you with a negative,

positive or neutral impression of judges, the judicial system, prosecutors, defense

attorneys, or lawyers generally.


67.    Are you, a member of your family, or close friend a lawyer specializing in

criminal law, either as a prosecutor or defense attorney? If yes, please indicate

whether your relationship with that individual left you with a negative, positive or

neutral impression of judges, the judicial system, prosecutors, defense attorneys, or

lawyers generally.


68.    Have you ever had any legal training, taken legal courses, or ever worked in

a law office?


                                                                                     10
    Case 1:19-cr-00184-MHC-JSA Document 99 Filed 06/11/21 Page 11 of 11




DATED: June 11, 2021



                                        Respectfully submitted,
                                        William H. Thomas Jr.
                                        WILLIAM H. THOMAS JR.
                                        GA. BAR NO. 706610
                                        Attorneys for Defendant

                                        Randy S. Chartash
                                        Chartash Law, LLC
                                        Georgia Bar No. 121760
                                        3151 Maple Dr., NE
                                        Atlanta, GA 30305
                                        randy@chartashlaw.com
                                        404-333-2423


                                        Douglas Chalmers Jr.
                                        Douglas Chalmers, Jr.
                                        Chalmers & Adams, LLC
                                        Georgia Bar No. 118742
                                        5805 State Bridge Rd., #G77
                                        Johns Creek, GA 30097
                                        chalmersadams.com
                                        770-630-5927 (office)



The W.H. Thomas Firm, LLC
511 East Paces Ferry Road NE
Atlanta, GA 30305
(404) 897-3523 (ofc)
(678) 965-1781 (fax)




                                                                          11
